UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8568 John Hancock Financial Opportunities Fund (formerly John Hancock Bank and Thrift Opportunity Fund) (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC In September 2012, the Fund’s Board of Trustees approved a change to the Fund’s 80% investment policy designed to provide for greater flexibility. In conjunction with that change, the Fund’s name was changed from John Hancock Bank and Thrift Opportunity Fund to John Hancock Financial Opportunities Fund. These changes became effective December 14, 2012. The ticker symbol will remain BTO. U.S. stocks produced double-digit gains during the 12 months ended October 31, 2012, although performance was volatile. Worries about a global economic slowdown and the ongoing European sovereign debt crisis meant there were periods of sharp declines in U.S. equity markets. But coordinated action by the U.S. Federal Reserve and the European Central Bank provided optimism that the worst economic and political outcomes would be avoided, buoying financial markets. In that environment, banking shares were among the best performing segments of the U.S. stock market. For the 12 months ended October 31, 2012, John Hancock Financial Opportunities Fund posted total returns of 27.70% at net asset value (NAV) and 33.51% at market price. The difference in the Fund’s performance at NAV and its performance at market price stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s share price at NAV at any time. By comparison, the Fund’s benchmark, the S&P Composite 1500 Banks Index, returned 27.32%. One key group of contributors to Fund performance was smaller, regional lenders in which we initiated positions over the last several years, when many of these stocks were trading below their tangible book value (in our view an important measure of a business’s worth). Fund performance also benefited from the trend toward consolidation in the sector, as a number of the Fund’s holdings were involved in mergers during the period. The healthier housing market also helped a number of Fund holdings. In a period of such strong performance, very few positions actually produced negative absolute returns. However, a number of companies in the Fund had positive returns but lagged the benchmark. These tended to be shares of comparatively high-quality banks that held up better during the financial crisis in 2008 and its aftermath, but lagged during the period. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Investments focused on one industry may fluctuate more widely than investments across multiple industries. 6 Financial Opportunities Fund | Annual report Portfolio summary Top 10 Holdings (32.3% of Net Assets on 10-31-12) Cullen/Frost Bankers, Inc. 3.7% SunTrust Banks, Inc. 3.3% M&T Bank Corp. 3.6% JPMorgan Chase & Company 3.3% PNC Financial Services Group, Inc. 3.5% Zions Bancorporation 2.9% Wells Fargo & Company 3.5% BB&T Corp. 2.7% U.S. Bancorp 3.4% Comerica, Inc. 2.4% Industry Composition Commercial Banks 77.6% Capital Markets 0.6% Thrifts & Mortgage Finance 13.8% Real Estate Investment Trusts 0.3% Diversified Financial Services 6.6% Short-Term Investments & Other 1.1% 1 As a percentage of net assets on 10-31-12. 2 Cash and cash equivalents not included. 3 Investments focused on one industry may fluctuate more widely than investments across multiple industries. Annual report | Financial Opportunities Fund 7 Fund’s investments As of 10-31-12 Shares Value Common Stocks 88.4% (Cost $289,668,440) Financials 88.4% Commercial Banks 70.5% 1st United Bancorp, Inc. (I) 450,221 2,705,828 Ameris Bancorp (I) 243,266 2,595,648 Anchor Bancorp, Inc. (I) 88,416 1,145,871 Avenue Bank (I)(R) 300,000 1,712,751 Bar Harbor Bankshares 49,632 1,759,951 BB&T Corp. 322,283 9,330,093 Bond Street Holdings LLC, Class A (I)(S) 284,903 5,270,706 Bond Street Holdings LLC, Class B (I)(S) 6,901 127,669 Bridge Capital Holdings (I) 150,564 2,250,932 Bryn Mawr Bank Corp. 80,000 1,811,200 BSB Bancorp, Inc. (I) 125,261 1,614,614 Camden National Corp. 36,776 1,283,482 Centerstate Banks, Inc. 362,291 3,141,063 Chemical Financial Corp. 8,753 205,871 City Holding Company 39,363 1,382,429 Comerica, Inc. 287,393 8,567,185 Commerce Bancshares, Inc. 63,441 2,415,830 CU Bancorp (I) 86,082 1,110,458 Cullen/Frost Bankers, Inc. 235,579 13,027,519 DNB Financial Corp. 78,515 1,216,983 Eastern Virginia Bankshares, Inc. (I) 88,862 454,973 ECB Bancorp, Inc. 34,763 509,973 Evans Bancorp, Inc. 67,713 1,093,565 Fifth Third Bancorp 452,067 6,568,534 First Bancorp, Inc. Maine 146,499 2,414,304 First California Financial Group, Inc. (I) 145,450 981,788 First Community Corp. 126,784 1,099,217 First Connecticut Bancorp, Inc. 10,112 138,433 First Horizon National Corp. 180,033 1,676,107 First Merchants Corp. 118,683 1,745,827 First Southern Bancorp, Inc., Class B 78,390 548,730 Firstbank Corp/alma Mi 37,285 413,864 FirstMerit Corp. 170,879 2,368,383 FNB Corp. 767,513 8,235,414 Glacier Bancorp, Inc. 223,556 3,241,562 8 Financial Opportunities Fund | Annual report See notes to financial statements Shares Value Commercial Banks (continued) Guaranty Bancorp (I) 91,678 $167,771 Hancock Holding Company 232,176 7,334,440 Heritage Commerce Corp. (I) 387,733 2,555,160 Heritage Financial Corp. 134,466 1,859,665 Heritage Oaks Bancorp (I) 650,719 3,539,911 Independent Bank Corp. 195,961 5,782,809 Intermountain Community Bancorp (I) 115,108 1,347,915 KeyCorp 216,866 1,826,012 M&T Bank Corp. 102,651 10,685,969 MB Financial, Inc. 123,205 2,496,133 NewBridge Bancorp. (I) 207,422 893,989 Northrim BanCorp, Inc. 77,232 1,740,037 Pacific Continental Corp. 183,645 1,706,062 Park National Corp. 39,113 2,602,970 Park Sterling Corp. (I) 585,931 2,929,655 Peoples Bancorp, Inc. 64,573 1,375,405 PNC Financial Services Group, Inc. 213,742 12,437,647 Prosperity Bancshares, Inc. 127,654 5,343,596 Sandy Spring Bancorp, Inc. 54,695 1,045,768 Sierra Bancorp 140,000 1,575,000 Southcoast Financial Corp. (I) 23,704 110,935 Southern First Bancshares Inc. (I) 40,562 401,564 Southwest Bancorp, Inc. (I) 156,326 1,686,758 State Bank Financial Corp. 103,998 1,577,650 Suffolk Bancorp (I) 448 6,729 Suffolk Bancorp (I) 89,681 1,266,269 Sun Bancorp, Inc. (I) 550,598 1,701,348 SunTrust Banks, Inc. 429,947 11,694,558 SVB Financial Group (I) 81,476 4,610,727 Talmer Bancorp, Inc. (I)(S) 505,965 3,726,497 Trico Bancshares 202,536 3,402,605 Trustmark Corp. 123,537 2,899,413 U.S. Bancorp 359,665 11,944,475 Union First Market Bankshares Corp. 161,746 2,539,412 United Bancorp, Inc. (I) 317,968 1,389,520 Univest Corp. of Pennsylvania 4,127 69,829 Washington Banking Company 67,556 923,491 Washington Trust Bancorp, Inc. 123,905 3,344,196 Wells Fargo & Company 363,605 12,249,852 WesBanco, Inc. 137,003 3,014,066 Westamerica Bancorp. 30,499 1,345,616 Wilshire Bancorp, Inc. (I) 618,257 4,024,853 Zions Bancorporation (C) 465,660 9,997,720 Diversified Financial Services 5.4% Bank of America Corp. (C) 820,555 7,647,573 JPMorgan Chase & Company 274,274 11,431,740 See notes to financial statements Annual report | Financial Opportunities Fund 9 Shares Value Real Estate Investment Trusts 0.3% Digital Realty Trust, Inc. 14,500 $890,735 Thrifts & Mortgage Finance 12.2% Berkshire Hill Bancorp, Inc. 358,903 8,427,042 Cheviot Financial Corp. 114,092 1,015,419 First Defiance Financial Corp. 125,381 2,219,244 First Financial Holdings, Inc. 194,614 2,744,057 Flushing Financial Corp. 187,981 2,923,105 Georgetown Bancorp, Inc. (I) 65,000 718,250 Heritage Financial Group, Inc. 123,914 1,657,969 Hingham Institution for Savings 80,000 5,436,000 Home Federal Bancorp, Inc. 125,986 1,438,760 HomeStreet, Inc. (I) 80,907 3,623,015 Kaiser Federal Financial Group, Inc. 109,586 1,690,912 MutualFirst Financial, Inc. 100,539 1,222,554 New York Community Bancorp, Inc. 365,166 5,061,201 Southern Missouri Bancorp, Inc. 55,905 1,341,720 WSFS Financial Corp. 73,787 3,125,248 Shares Value Preferred Securities 5.7% (Cost $18,456,039) Financials 5.7% Capital Markets 0.6% Hercules Technology Growth Capital Inc., 7.000% 78,825 1,986,390 Commercial Banks 3.2% Banner Corp., 5.000% 4,000 3,912,875 First Southern Bancorp, Inc., 5.000% (I) 134 405,184 M&T Bank Corp., 5.000% (I) 2,000 2,035,000 Monarch Financial Holdings, Inc., Series B, 7.800% 43,339 1,300,170 Southern Community Capital Trust II, 7.950% 44,417 499,247 United Bancorp, Inc., 5.000% (I) 1,500 1,425,000 Yadkin Valley Financial Corp. (12.000% to 3-31-13, then 15.000% thereafter) 1,584 1,539,998 Diversified Financial Services 0.3% Fresno First Bank, 5.000% (I) 11,660 1,107,700 Thrifts & Mortgage Finance 1.6% First Financial Holdings, Inc., 5.000% 1,500 1,431,469 First Pactrust Bancorp, Inc., 7.500% 80,500 2,092,195 WSFS Financial Corp., 6.250% 80,000 2,082,504 10 Financial Opportunities Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Corporate Bonds 3.7% (Cost $12,207,048) Financials 3.7% Commercial Banks 2.9% Coal City Capital Trust I (S) 2.221 09-01-28 $1,000,000 735,000 Synovus Financial Corp. 5.125 06-15-17 1,000,000 980,000 Synovus Financial Corp. 7.875 02-15-19 3,000,000 3,375,000 United Community Banks, Inc. 9.000 10-15-17 3,500,000 3,517,500 Western Alliance Bancorp 10.000 09-01-15 1,500,000 1,650,000 Diversified Financial Services 0.8% Citigroup, Inc. 5.950 12-29-49 2,500,000 2,576,563 Shares Value Warrants 1.1% (Cost $3,656,631) Financials 1.1% Commercial Banks 1.0% Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 58,003 635,901 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I) 93,762 681,650 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 119,123 2,054,304 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 71,471 105,062 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I) 33,222 22,591 Diversified Financial Services 0.1% Citigroup, Inc. (Expiration Date: 1-4-19; Strike Price: $106.10) (I) 1,045,183 413,892 Thrifts & Mortgage Finance 0.0% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 27,297 87,350 See notes to financial statements Annual report | Financial Opportunities Fund 11 Maturity Yield* date Par value Value Certificate of Deposit 0.0% (Cost $72,379) Country Bank for Savings 1.000 08-28-14 $1,936 1,936 First Bank Richmond 2.226 12-05-13 19,076 19,076 First Bank System, Inc. 0.992 04-01-13 4,809 4,813 Framingham Cooperative Bank 1.147 09-08-13 3,862 3,862 Home Bank 0.867 12-04-13 18,442 18,442 Hudson Savings 1.324 04-20-13 2,071 2,071 Machias Savings Bank 1.980 05-24-13 1,927 1,927 Midstate Federal Savings and Loan 1.040 05-27-13 1,959 1,959 Milford Bank 0.995 06-04-13 1,853 1,853 Milford Federal Savings and Loan Association 0.350 04-20-13 2,016 2,016 Mount Mckinley Savings Bank 0.400 12-03-12 1,689 1,689 Mt. Washington Bank 1.500 10-31-13 1,839 1,839 Newburyport Bank 0.750 10-20-14 2,062 2,062 Newton Savings Bank 0.999 05-30-13 1,891 1,891 OBA Federal Savings and Loan 0.750 06-15-13 1,307 1,307 Plymouth Savings Bank 0.600 04-21-13 1,908 1,908 Salem Five Cents Savings Bank 0.600 12-17-12 1,717 1,717 Sunshine Federal Savings and Loan Association 1.122 05-10-13 1,985 2,011 Total investments (Cost $324,060,537) † 98.9% Other assets and liabilities, net 1.1% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. (C) All or a portion of this security is segregated as collateral for options. Total collateral value at 10-31-12 was $6,948,500. (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933, as follows: Value as a Original Beginning Ending percentage Issuer, acquisition Acquisition share share of Fund’s Value as of Description date cost amount amount net assets 10-31-12 Avenue Bank 1-29-07 $3,000,000 300,000 300,000 0.49% $1,712,751 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $324,076,169. Net unrealized appreciation aggregated $22,604,053, of which $49,337,543 related to appreciated investment securities and $26,733,490 related to depreciated investment securities. 12 Financial Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $324,060,537) $346,680,222 Cash 1,908,714 Receivable for investmentssold 1,853,167 Dividends and interestreceivable 402,100 Other receivables and prepaidexpenses 60,426 Totalassets Liabilities Payable for investmentspurchased 316 Written options, at value (Premiums received $113,997) 264,250 Payable toaffiliates Administrative servicesfees 29,963 Trustees’fees 60,050 Other liabilities and accruedexpenses 98,932 Totalliabilities Netassets Paid-incapital $328,038,450 Accumulated distributions in excess of net investmentincome (41,132) Accumulated net realized gain (loss) on investments and writtenoptions (15,632) Net unrealized appreciation (depreciation) on investments and writtenoptions 22,469,432 Netassets Net asset value pershare Based on 18,528,511 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $18.91 See notes to financial statements Annual report | Financial Opportunities Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $7,174,881 Interest 527,559 Total investmentincome Expenses Investment managementfees 3,815,877 Administrative servicesfees 829,992 Transfer agentfees 51,492 Trustees’fees 45,166 Printing andpostage 155,409 Professionalfees 84,675 Custodianfees 45,713 Registration and filingfees 10,276 Other 50,341 Totalexpenses Less expensereductions (497,995) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gainon Investments 13,848,986 Writtenoptions 109,997 Change in net unrealized appreciation (depreciation)of Investments 60,467,731 Writtenoptions (150,253) Net realized and unrealizedgain Increase in net assets fromoperations 14 Financial Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $3,111,494 $1,655,834 Net realizedgain 13,958,983 16,024,246 Change in net unrealized appreciation(depreciation) 60,317,478 (25,425,998) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome (3,176,174) (1,743,149) From net realizedgain (13,959,070) (16,035,169) From tax return of capital (408,876) — Totaldistributions From Fund sharetransactions Repurchased (6,987,727) (15,062,318) Total increase(decrease) Netassets Beginning ofyear 297,595,010 338,181,564 End ofyear Undistributed (accumulated distributions in excess of) net investmentincome Share activity Sharesoutstanding Beginning ofyear 18,989,764 20,005,815 Sharesrepurchased (461,253) (1,016,051) End ofyear See notes to financial statements Annual report | Financial Opportunities Fund 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.17 0.08 0.07 0.29 0.62 Net realized and unrealized gain (loss) oninvestments 3.97 (0.49) 1.19 (3.63) (8.94) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.17) (0.09) (0.06) (0.29) (0.68) From net realizedgain (0.75) (0.82) (0.67) — (4.76) From tax return ofcapital (0.02) — — (0.94) (0.51) Totaldistributions Anti-dilutive impact of repurchaseplan 0.04 2 0.09 2 0.09 2 0.04 2 — Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) Total return at market value (%) 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $350 $298 $338 $339 $439 Ratios (as a percentage of average net assets): Expenses beforereductions 1.53 1.52 1.51 1.55 1.49 Expenses net of fee waivers andcredits 1.38 1.37 1.36 1.40 1.34 Net investmentincome 0.94 0.48 0.39 1.88 2.51 Portfolio turnover (%) 19 23 34 37 27 1 Based on the average daily sharesoutstanding. 2 The repurchase plan was completed at an average repurchase price of $15.15, $14.82, $15.04 and $12.99 for 461,253, 1,016,051, 803,485 and 290,700 shares, and $6,987,727, $15,062,318, $12,088,382 and $3,776,593 for the years ended 10-31-12, 10-31-11, 10-31-10 and 10-31-09,respectively. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend, capital gain and tax return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 16 Financial Opportunities Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Financial Opportunities Fund, formerly John Hancock Bank and Thrift Opportunity Fund (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Effective December 14, 2012, John Hancock Bank and Thrift Opportunity Fund changed its name to John Hancock Financial Opportunities Fund. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
